1

2
                                   UNITED STATES DISTRICT COURT
3
                                           DISTRICT OF NEVADA
4
                                                      ***
5
      SKYLER FOWLER,                                           Case No. 2:19-cv-01353-JAD-NJK
6
                                              Plaintiff,               ORDER
7             v.

8     STEVE SISOLAK, et al.,

9                                          Defendants.

10

11

12   I.      DISCUSSION

13           Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

14   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. Docket No. 1-1.

15   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed in

16   forma pauperis. See Docket.

17           Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

18   application to proceed in forma pauperis and attach both an inmate account statement for the past

19   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil

20   rights complaint, Docket No. 1-1, but will not file it until the matter of the payment of the filing

21   fee is resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma

22   pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file an

23   application to proceed in forma pauperis he must file a fully complete application to proceed in

24   forma pauperis.

25

26                                                         1

27

28
1
     II.     CONCLUSION
2
              For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL SEND
3
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well as the
4    document entitled information and instructions for filing an in forma pauperis application.
5            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
6    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on the
7    correct form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2)
8    pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
9    administrative fee).
10           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

11   dismissal of this action may result.

12           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint, Docket

13   No. 1-1, but shall not file it at this time.

14           DATED: August 7, 2019.

15

16
                                                    NANCY J. KOPPE
17                                                  UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24
25

26                                                    2

27

28
